Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19-23, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and US Patent Application 2005/0269753 to Geiger et al.
Re: claims 1, 19-23, and 30-36.  Von Drasek et al. show in figure 1 a doctor blade holder system including:



a doctor blade holder cartridge, as labeled, mounted to a top plate, as labeled, wherein the doctor blade is mounted within said doctor blade holder cartridge such that a working end portion of the doctor blade projects from the doctor blade holder cartridge as shown; and



See Next Page.
[AltContent: textbox (Unlabeled mass directly between second end of backup blade and fixed portion of doctor blade holder system)][AltContent: textbox (Fixed portion of doctor blade holder system)][AltContent: arrow][AltContent: textbox (Working tip on roll surface)][AltContent: arrow][AltContent: textbox (Back-up blade)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top plate)][AltContent: arrow]
    PNG
    media_image1.png
    536
    446
    media_image1.png
    Greyscale

an assembly including:
an unlabeled mass; and

a back-up blade, as labeled, having a first end portion urging against the back side of the working end portion of the doctor blade and a second end portion urging directly against the unlabeled mass, and wherein the unlabeled mass is disposed directly between the second end portion of the back-up blade and a fixed portion of the doctor blade holder system as shown and one or more or at least two sensors i.e. a 
Goodnow teaches in figure 1 the use of a self-compensating load tube assembly including a closed load tube 32 including a membrane that encloses a liquid having a substantially invariable bulk modulus of elasticity, density and viscosity as taught in claims 3 and 4 to the same extent as understood by the liquid in the instant invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly of Von Drasek et al. to have included a self-compensating load tube assembly including a load tube, in view of the teachings of Goodnow, in order to provide an urging or biasing force to position back-up blade such that it supports the doctor blade.
Geiger et al. teach in paragraph [0004] the limitation wherein at least one pressure sensor is directly coupled to a load tube or air spring bellows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the at least one sensor of Von Drasek et al., as modified, to have been coupled directly to the load tube, in view of the teachings of Geiger et al., in order to provide a means of more accurately 
With regards 19, the unlabeled mass of Von Drasek et al., modified by the teaching of the closed tube 32 of Goodnow, and the back-up blade, as labeled in Von Drasek et al. are shown to be mechanically independent of the doctor blade cartridge in the same fashion that the instant invention shows the mechanical independence i.e. via a separation using the labeled fixed portion of the doctor blade holder system above the unlabeled mass/load tube 32 of Von Drasek et al., as modified.
Claims 2, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and Geiger et al. as applied above, and further in view of US Patent 3971583 to Kornhauser.
Von Drasek et al., as modified, are silent with regards to the tube including directional fiber reinforcement.
Kornhauser teaches in figure 2 and in claim 32 the use of a fluid containing element 20 made with reinforcement fiber in certain orientations or directions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tube of Von Drasek et. Al., as modified, to have included directional fiber reinforcement, as taught by Kornhauser, in order to provide a means of providing improved structural integrity while maintaining flexibility.
Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0103326 to Von Drasek et al. in view of US Patent 3778861 to Goodnow and Geiger et al. as applied above, and further in view of US Patent 4425798 to Nagai et al.
Von Drasek et al., as modified, teach in paragraph [0008] of Von Drasek et al. the limitation wherein the one or more sensors or at least two sensors are configured to output a sensor signal to a processing means for measuring a frequency of blade chatter, but is silent with regards to the processing means specifically being a spectrum analyzer.
Nagai et al. teach in col. 6 lines 13-26 the use of a vibration or chatter processing means in the environment of a machine being in the form of a spectrum analyzer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the processing means of Von Drasek et al., as modified, to have included a spectrum analyzer, in view of the teachings of Nagai et al., in order to provide an alternate effective means of detecting blade chatter in order to permit active control of the vibrations in the system. 
Election/Restrictions
Claims 39-62 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 39-60 are directed to the means for enhancing dynamic stiffness and damping which is comparable to previously withdrawn claim 3.  Claims 61 and 62 recite sealing by clamped means and by o-rings, respectively, which features are not a part of the elected embodiment of figure 5.  See the election filed 5/27/16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/21 has been entered.
Response to Amendment
The amendment to the claims filed on 10/1/21 does not comply with the requirements of 37 CFR 1.121(c) because claims 39-62 have been withdrawn from consideration as being directed to a non-elected invention and should be marked by status identifier (Withdrawn) or (Withdrawn-Previously presented) instead of (Previously presented).  

   Response to Arguments
Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive. Applicant argues that Von Drasek does not disclose the use of sensors directly coupled to a load tube of a doctor blade holder system for monitoring blade . 
In response to the arguments that Greiger “does not teach or suggest that the pressure sensors can be directly coupled to a load tube of a doctor blade holder system” and “does not teach or suggest that the pressure sensors can be used for monitoring blade chatter based on measured changes in liquid pressure inside a load tube of a doctor blade holder system” Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is emphasized that the base reference, Von Drasek as modified by Goodnow, already satisfies the limitation of a load tube of a doctor blade holder and Von Drasek also already satisfies the limitation of the capability of monitoring blade chatter of a doctor blade holder system.  The monitoring of blade chatter based on measured changes specifically “in liquid pressure inside a load tube” is not positively recited.  The claim language merely requires that the one or more sensors directly coupled to the load tube be “configured to” or capable of measuring changes in a pressure of the liquid inside of the load tube for monitoring blade chatter of the doctor blade.  Examiner maintains that in light of the teachings of Goodnow (load tube enclosing liquid) and Greiger (sensor mounted directly on load tube/bellows), the sensor of Von Drasek, as modified, would be configured to or capable of measuring changes in a pressure of the liquid inside of the load tube for monitoring blade chatter of the doctor blade.  
Finally, Applicant argues that persons skilled in the art would not have been motivated to combine the teachings of Greiger with Von Drasek because the references are directed to non-analogous arts.  While Examiner agrees that Greiger is not in the same field of endeavor, Examiner notes that the reference is reasonably pertinent to the problem faced by the inventor.  Particularly, Greiger deals with the issue of sensor placement on a load tube or bellows element to measure changes in pressure.
Accordingly, the above rejections have been maintained.  
    


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
October 21, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657